Citation Nr: 9908812	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-01 864	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits in the amount of $3,408.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945.  

A review of the record in this case reveals that an 
overpayment of $1,728 was originally created in the veteran's 
account.  This overpayment was based on the fact that the 
veteran was receiving Social Security benefits in a higher 
amount than he had reported, and the fact that his wife was 
receiving wage income which had not been reported by the 
veteran.  In a decision of August 1992, the Committee on 
Waivers and Compromises (Committee) concluded that the 
overpayment was not the result of fraud, misrepresentation, 
or bad faith on the part of the veteran, and that recovery of 
the entire overpayment (of $1,728) would be against equity 
and good conscience.  The Regional Office (RO) accordingly 
granted a waiver of two-thirds of the debt, but denied waiver 
of one-third of the debt.

FINDINGS OF FACT

1.  The veteran has been in receipt of a permanent and total 
disability rating for pension purposes effective from March 
1974.  At the time of the award of pension benefits, and on 
various occasions subsequent thereto, the veteran was 
informed that pension is an income-based program, and that he 
was therefore obligated to immediately report any change in 
income, net worth, marital status, or number of dependents.

2.  On various eligibility verification reports received in 
March 1989, March 1990, and March 1991, the veteran reported 
that his wife had no wage income.

3.  In an Improved Pension Eligibility Verification Report 
dated in March 1992, the veteran reported wage income for his 
spouse for the period from March 1, 1991 to February 29, 1992 
of $3,430.80.

4.  Currently of record are copies of W-2 Forms for the 
veteran's spouse, furnished by her, and showing wages for the 
years 1989, 1990, and 1991 of $3,250, $3,334, and $3,430, 
respectively.

5.  In correspondence of January 1993, the veteran was 
informed by the RO that his nonservice-connected pension 
benefits had been terminated effective February 1, 1989, 
because his income had exceeded the limits set by law.  In 
reaching this decision, the RO considered (among other 
things) W-2 Forms for the veteran's spouse showing wage 
income for the years 1989, 1990, and 1991.

6.  In February 1993, the veteran was informed by the RO of 
an overpayment of pension benefits in the amount of $3,408, 
as well as a corresponding withholding of benefits.

7.  In a Financial Status Report, received in conjunction 
with the veteran's request for a waiver of overpayment in 
April 1993, the veteran indicated that his spouse had been 
employed in "housecleaning" since January 1, 1989, and that 
her monthly gross salary was $280.


CONCLUSION OF LAW

An overpayment in the amount of $3,408 in pension benefits 
was not created because of bad faith on the part of the 
veteran.  38 U.S.C.A. §§  5107 (b), 5302(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 1.965(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's argument is that the RO committed error in 
denying entitlement to a waiver of recovery of overpayment of 
improved pension benefits in the amount of $3,408.  More 
specifically, the veteran argues that he is not, in fact, 
guilty of "bad faith," in that he never intentionally or 
otherwise attempted to withhold pertinent information on his 
eligibility verification reports, and, consequently, never 
"defrauded or misrepresented his actions as to pension 
benefits with the VA."

On various Eligibility Verification Reports dated in March 
1989, March 1990, and March 1991, covering the period from 
March 1988 to February 1992, the veteran indicated that he 
and his wife had only Social Security Income, and no wage 
income.

In a subsequent Eligibility Verification Report dated and 
received in March 1992, the veteran stated that both he and 
his wife had monthly Social Security Income.  He additionally 
indicated that, for the period from March 1, 1991 to February 
29, 1992, his spouse received $3,430.80 in wage income.  
Review of the veteran's March 1992 Eligibility Verification 
Report would appear to indicate that a number of entries had 
been altered.

Subsequently received was an Income Verification Statement 
from one of the employers of the veteran's spouse, showing 
gross annual wage payments for the year 1989 of $2,040; for 
the year 1990 of $2,000; and for the year 1991 (projected) of 
$2,080.  This Income Verification Statement further indicated 
that the veteran's spouse was currently receiving payments.  
An additional Income Verification Statement from another 
employer of the veteran's spouse showed gross annual wage 
income for the year 1989 of $1,056.83; for the year 1990 of 
$1,181.91; and for the year 1991 of $1,191.68.  That 
statement, once again, indicated that the veteran's spouse 
was currently receiving payments.

Submitted in conjunction with the aforementioned income 
verification statements were W-2 Wage and Tax Statements for 
the years 1989, 1990, and 1991, showing wage income for the 
veteran's spouse for those years of $3,250, $3,334, and 
$3,330, respectively.

In correspondence of January 1993, the veteran was informed 
that, based in part upon W-2 Forms for the years 1989, 1990, 
and 1991 furnished by his spouse, which forms showed income 
exceeding the limits set by law, his nonservice-connected 
pension benefits were being terminated effective February 1, 
1989.  He was further informed that this termination of 
pension benefits resulted in an overpayment, and that he 
would shortly be notified of the exact amount of that 
overpayment.

As noted above, the veteran in this case seeks waiver of 
recovery of the aforementioned overpayment of Improved 
Pension Benefits (in the amount of $3,408).  In that regard, 
a veteran who is receiving a pension is required to report to 
the VA any material change or expected change in his income 
or other circumstance which affects the payment of benefits.  
38 C.F.R. § 3.660 (1998).  Payments of any kind and from any 
source are countable income for the purpose of determining 
eligibility for VA Improved Pension Benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.271(a) (1998).  
Overpayments created by the retroactive discontinuance of 
pension benefits are subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (1998).

Recovery of an overpayment may not be waived if there is an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person seeking waiver of recovery of the 
overpayment.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 1998); 
see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (A 
negative determination regarding fraud, misrepresentation, or 
bad faith must be made before equity and good conscience can 
be considered.) 38 C.F.R. §§ 1.963, 1.965 (1998).  In the 
absence of fraud, misrepresentation, or bad faith, recovery 
of an overpayment shall be waived if it is determined that 
such recovery is against equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.962 (1998).

In the present case, an Income Verification match revealed 
that the veteran had not disclosed wage income for his spouse 
for the years 1989, 1990, and a portion of 1991.  Only after 
Income Verification letters had been sent to the veteran did 
his spouse submit evidence (in the form of W-2 Forms) showing 
that she had received unreported wages.  These W-2 Forms 
showed wage income for the veteran's spouse of $3,250 for 
1989, $3,334 for 1990, and $3,430 for 1991, thereby exceeding 
the limits set by law.

As noted above, the veteran, in eligibility verification 
reports of March 1989, March 1990, and March 1991, stated 
that he and his wife had no wage income, but only Social 
Security Income.  Not until March 1992 did the veteran 
volunteer evidence of wage income for his spouse.  Based upon 
his prior receipt of pension benefits, and certain 
correspondence attendant thereto, it must be presumed that 
the veteran had knowledge that his pension benefits were 
based upon income from all sources, including income from his 
spouse.  These considerations are not trivial.  There is one 
additional factor, however, to which the undersigned has 
accorded substantial weight.  It was the veteran's own action 
in March 1992 that revealed his spouse's income.  On the 
basis of the evidence on file, the regional office was not 
aware before March 1992 that his spouse was employed.  The 
submission of this information was not the effort of an 
individual attempting to conceal or otherwise act in bad 
faith.  This fact tends to support the veteran's contention 
that his earlier acts stemmed from negligence rather than 
deception.    


ORDER

Bad faith was not involved in the creation of the overpayment 
of improved pension benefits in the amount of $3,408, and 
waiver of recovery of such benefits is not thereby precluded.

REMAND

In view of the foregoing decision, further development of the 
record and action by the regional office is in order.  The 
appeal is REMANDED for the following action:

The regional office should attempt to obtain a 
current financial status report from the veteran.  
A reasonable amount of time should be allowed for 
its submission. After such report has been 
received, the regional office should decide 
whether considerations of equity and good 
conscience warrant entitlement to a waiver of the 
overpayment in whole or in part.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


- 7 -


